Citation Nr: 1705886	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  11-05 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for total left knee replacement (formerly characterized as left knee chondromalacia and medial collateral ligament strain), rated 10 percent prior to May 16, 2012, 100 percent from May 16, 2012 through June 30, 2013, and 30 percent from July 1, 2013.

2.  Entitlement to a disability rating in excess of 10 percent for right knee chondromalacia.

3.  Entitlement to a compensable initial rating for left knee scar.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1965 to February 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

These matters were before the Board in January 2014, when they were remanded for further evidentiary development.  They now return for appellate review.  

As noted in the January 2014 Board remand, entitlement to a TDIU has been raised in conjunction with the Veteran's increased rating claims for his right knee disability and left knee disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

On May 27, 2010, the Veteran, in pertinent part, filed a claim for entitlement to an increased evaluation for his left knee disability.  The August 2010 rating decision continued the 10 percent rating for the service-connected left knee chondromalacia and medial collateral ligament strain.  During the pendency of the appeal for a higher rating for the Veteran's left knee disability, a June 2016 rating decision granted a 100 percent rating for left total knee replacement (formerly characterized as left knee chondromalacia and medial collateral ligament strain), effective May 16, 2012 through June 30, 2013, and a 30 percent rating from July 1, 2013.  With the exception of the 100 percent schedular rating from May 16, 2012 through June 30, 2013, the June 2016 rating decision does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities.  As such, the Veteran's left knee increased rating appeal remains for Board consideration.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

The June 2016 rating decision also granted service connection for scar, left knee, and assigned a noncompensable evaluation effective May16, 2012.  Accordingly, as the scar of the left knee is part and parcel of adjudication of entitlement to a higher rating for the service-connected left knee disability, the Board will adjudicate the issue for entitlement to a compensable initial rating for scar, left knee.

In November 2014, while the appeal was in remand status, the Veteran executed a VA Form 21-22 appointing Disabled American Veterans as his representative, thereby revoking his previous consent to representation by Veterans of Foreign Wars of the United States.  See 38 C.F.R. § 14.63 (f)(1) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the claims on appeal on the merits.  See 38 C.F.R. § 19.9 (2016).

The Veteran was most recently provided a VA examination as to his service-connected right knee disability and left knee disability in September 2015 which included a February 2016 addendum.  The report of that examination includes range-of-motion measurements for the Veteran's right knee and left knee with descriptions of whether the Veteran has additional functional loss.  However, the report does not include repetitive use testing nor does the report specify whether the range-of-motion measurements were taken on active motion, on passive motion, on weight-bearing, or on nonweight-bearing.  In addition, the examiner did not indicate that the Veteran was unable to perform range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing, or that such testing was not necessary.  Therefore, the examination report does not make clear the extent to which pain affects the Veteran's passive, active, weight-bearing, and nonweight-bearing motion with respect to his left knee and/or right knee.  In that regard, the Board observes that pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  Thus, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.  Here, the September 2016 examination report with February 2016 addendum does not comply with Correia because it does not include active, passive, weight-bearing, and nonweight-bearing ranges-of-motion or a statement to the effect that such testing was not possible or unnecessary in this case.  Accordingly, the Veteran must be afforded a new VA examination for his right knee disability and left knee disability that complies with Correia and includes all of the necessary information as set forth in § 4.59.

Additionally, VA is obligated to obtain Social Security Administration (SSA) records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  In a May 2016 statement, the Veteran reported in part, that his knee problem caused him to receive Social Security benefits early, thus reducing his payments.  No clarification was provided as to whether he was referencing SSA disability benefits.  The Veteran's SSA records are not associated with the record nor does the record reflect an attempt has been made to obtain any such records with regard to disability benefits.  The Board finds there is a reasonable possibility that the Veteran's SSA records may be relevant to the Veteran's claims as such was reported in the context of his knee disabilities.  Thus, upon remand, an attempt should be made to obtain any SSA disability benefits records.  See 38 U.S.C.A. § 5103A (c) (West 2015); 38 C.F.R. § 3.159 (c)(2) (2016). 

As the Veteran's right knee and left knee claims are being remanded for other matters, the Board concludes updated private treatment records should be obtained and associated with the record.  The record reflects private treatment records from The Texas Hip and Knee Center most recently dated in October 2015 are of record; however, the Board is unclear as to whether such records are complete or if the Veteran has received more recent treatment.  Complete private treatment records should be obtained, to the extent possible.

Finally, updated VA treatment records should be obtained, if such exist.  The record reflects the Veteran most recently received VA treatment from the North Texas VA Health Care System in November 2014.  Thus, on remand, updated VA treatment records, if such exist, from the North Texas VA Health Care System since November 2014, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

As noted above, the issue of entitlement to a TDIU is primarily based on the Veteran's service-connected right knee disability and left knee disability.  Thus, as the issue of entitlement to TDIU is intertwined with these increased rating claims, a remand is warranted for the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Similarly, as the claim for entitlement to a compensable initial rating for scar, left knee, is intertwined with increased rating claim for the left knee disability, a remand is also warranted for this claim.  Id. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records, if such exist, from the North Texas VA Health Care System since November 2014, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain updated private treatment records, to include from The Texas Hip and Knee Center since October 2015, for the Veteran related to a right knee disability and/or left knee disability, not already of record.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Obtain and associate with the record all records pertaining to the Veteran concerning a claim for disability benefits from the Social Security Administration, to include all evidence and copies of any disability determination.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee disability and left knee disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

All ranges of motion involving the right knee and left knee should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's service-connected right knee disability or left knee disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Additionally, the examiner should test the range of motion of each knee in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's right knee disability and/or left knee disability, could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

Finally, although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record, whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of occupational functional impairment due to the Veteran's right knee and left knee disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected right knee and left knee disabilities on the Veteran's ordinary activity and occupational ability.  In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.

The examiner must provide a complete rationale for each opinion expressed.

5.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016). 

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case, to include, if appropriate, the laws and regulations applicable in rating the left knee scar, and afford them an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

